OPINIÓN CONCURRENTE EMITIDA POR
EL JUEZ PRESIDENTE SEÑOR DEL TORO.
Mi criterio con respecto a la tasación de los bienes per-tenecientes a corporaciones, a los efectos del pago de la con-tribución al Pueblo fijada por la ley, ha diferido muchas veces del de la mayoría del tribunal. Me limitaré a citar los casos de Union Central Life Insurance Co. v. Gromer, 19 D.P.R. 900, Fajardo Sugar Co. v. Tesorero, 22 D.P.R. 311, 323 y, especialmente, el de la Porto Rican and American Insurance Co. v. Gallardo, 35 D.P.R. 917, 934, en que, al emitir mi opinión disidente, me expresé así:
“Opino que la sentencia apelada debe confirmarse porque a mi juicio el procedimiento seguido por el Tesorero y ratificado por la Junta de Remisión e Igualamiento es correcto. La tasación se basó en los datos proporcionados por la misma corporación. El Teso-rero no cargó contribución alguna a los bienes exentos por ministe-rio de la ley. Tomó en consideración el valor de las acciones que es algo independiente susceptible de tasación de acuerdo con una in-terpretación racional del artículo 317 del Código Político.”
En el caso de la Porto Rican and American Insurance Co. v. Gallardo, 35 D.P.R. 917, el Pueblo archivó una petición de reconsideración que fué resuelta favorablemente, de acuerdo con la opinión emitida al efecto, que aparece publicada en 37 D.P.R. 114, y en la cual concurrimos todos los jueces.
Estoy enteramente conforme en que la última opinión emitida en el caso de la Porto Rican and American Insurance Co. v. Gallardo, 37 D.P.R. 114, en cuanto a créditos se refiere, es incompatible con el criterio de la mayoría de la corte en los casos de la Union Central Life Insurance Co., sufra, y la Fajardo Sugar Co., supra, confirmado por la Corte de Circuito de Apelaciones del Primer Circuito de los *676Estados Unidos; pero deseo hacer énfasis en que dicha opi-nión subsiste en cuanto se trata de acciones, ya que en .ella se basó la opinión unánime de la corte emitida por el juez, que suscribe en los casos de la Caribbean Casualty Company v. Gallardo, 40 D.P.R. 679, quedando establecida la siguiente jurisprudencia, copiando del resumen:
“CONTRIBUCIONES — RESPONSABILIDAD DE PERSONAS Y PROPIEDADES —Exenoiones—Bienes de Corporaciones — Acciones de Otras Cor-poraciones. — En ausencia de demostración al efecto de que unas ac-ciones de corporaciones estén exentas de contribución en una u otra de las formas prescritas por la ley, las mismas están sujetas al pago de contribución.”
En vista del firme criterio de la mayoría del tribunal a través de los años, ratificado de nuevo ahora con motivo de la desviación observada, criterio que ha sido sostenido abier-tamente por la Corte de Circuito de Apelaciones del Primer Circuito, (Véase la reciente decisión en el caso de Porto Rico Coal Co. v. Domenech, Treasurer, junio 5, 1930), me parece ésta una cuestión definitivamente resuelta. Debo, por tanto», aceptar que la ley en Puerto Rico es que a virtud de lo dis-puesto en el artículo 290 del Código Político, “los créditos en cuentas corrientes, pagarés, ni otros créditos personales,3’ tanto en cuanto a personas naturales como a corporaciones» no son bienes tasables a los fines contributivos. Dicho ar-tículo se ha considerado fundamental y se ha interpretado con entera independencia del 291 y del 317 del propio código.
Siendo ello así, debo concurrir y concurro en la sentencia que se dicta hoy en este caso basada en la opinión emitida por el Juez Asociado Sr. Wolf, revocando la apelada que dictó la corte de distrito.